COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 KRYSTAL PEREZ,                                  §
                                                                  No. 08-09-00124-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  379th District Court
 THE STATE OF TEXAS,                             §
                                                                of Bexar County, Texas
                   Appellee.                     §
                                                                 (TC#2007CR11408W)
                                                 §

                                  MEMORANDUM OPINION

       This is an appeal from a judgment adjudicating guilt for the offense of possession of heroin

in an amount less than one gram. The court sentenced Appellant to eighteen months in a state jail

facility. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably support the

appeal. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v.

State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief has been delivered to

Appellant, and Appellant has been advised of his right to examine the appellate record and file a pro

se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly

frivolous and without merit. Further, we find nothing in the record that might arguably support the
appeal. The judgment is affirmed.



                                              GUADALUPE RIVERA, Justice

September 23, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)